Title: From George Washington to Board of War, 21 October 1780
From: Washington, George
To: Board of War


                  
                     
                     Gentlemen,
                     Head Quarters Prackness Octr 21st 1780
                  
                  Did the resolution of Congress of the 10th of April appear to me
                     intirely without ambiguity or doubt, I should not hesitate to comply with the
                     request of your letter of the 12th—But as in my opinion it admits different
                     constructions, motives of delicacy refrain me from adopting one rather than
                     another. What is meant by the  line of the army has
                     never been precisely defined or understood—the phrase has been used in
                     different senses—sometimes it has been applied to the aggregate of the
                     state-lines, sometimes to the whole army as composed of corps—the cavalry
                     artillery and independent corps included, and sometimes it has been applied as
                     comprehending not only all the corps, but every officer having military rank.
                     If the Board will be pleased to specify their own construction of it, the
                     returns shall be immediately forwarded.
                  I inclose a commission to Capt. Gillman of the New Hampshire
                     line, which by the certificate from Colonel Scammel accompanying it appears to
                     have been misdated; being the 12th of September 78 instead of the first of June
                     preceding. The rectifying this mistake will affect no other officer in that
                     line. I have the honor to be with perfect respect and esteem Gentlemen Your
                     most Obedient & humble servant
                  
                     G: W——n
                  
               